Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 have been amended and Claim 16 is canceled in a preliminary amendment on January 25, 2019. Claims 1-15 are pending and considered in this Non-Final Office action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Specification
The amendment to the Specification on 1/25/2019 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/25/2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “obtaining data… where there is more and less complete data associated with different panelists in terms of data points…" in claims 1, 13 and 15 is a relative term which renders the claim indefinite.  The term " obtaining data… where there is more and less complete data associated with different panelists in terms of data points…" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of what denotes “more” and “less” complete data, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, the comparison is unclear. For instance, what standard or threshold determines whether the completion of data is “more” or “less?” For purposes of examination, Examiner interprets the aforementioned term as different panelist associated with unequal or missing data points.

Claims 1, 13 and 15 recites the limitation "for a certain panelist of said plurality of missing a data point." There is insufficient antecedent basis for “said plurality of missing a data point” this limitation in the claim. Additionally, this limitation is unclear which renders the claim indefinite. Due to grammatical errors in the claims, the claims present both “a certain panelist” and “missing data point” in singular form. Therefore, it is unclear whether “said plurality” is intended to refer to the panelist or the data point. Appropriate correction is required.

The term “for a certain panelist… a number of other panelists that have corresponding data point assigned and are otherwise similar to the certain panelist in terms of a number of other data points according to a selected criterion, preferable requiring similar data point values" in claims 1, 13 and 15 is an ambiguous term which renders the claim indefinite.  The term “for a certain panelist… a number of other panelists that have corresponding data point assigned and are otherwise similar to the certain panelist in terms of a number of other data points according to a selected criterion, preferable requiring similar data point values" is not defined by the claim, the specification does not provide a standard for ascertaining what the data is “corresponding” to or how a preference is made to require similar data point values, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, Examiner interprets the aforementioned term as panelists with similar data points.

Claims 2-12 and 14 depend on Claims 1 and 13, respectively and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

The term “completing… modeling a virtual panelist having data points assigned similar to the other data points and a further data point, based on data of the corresponding data point of one or more of the determined other panelists" in claims 1, 13 and 15 is an ambiguous term which renders the claim indefinite. It is unclear how “other data points” are intended to differentiate from “a further data point.” Also, are both the similar “other data points” and “a further data point” based on the “data of the corresponding data point?” Or is it just the “further data point” that is based on the “data of the corresponding data point?” Accordingly, what is the basis to which the “other data points” and/or “a further data point” is based on the “data of the corresponding data point?”  The term is not defined by the claim, the specification does not provide a standard for ascertaining what or how data points are “based on data of the corresponding data point of one or more of the determined other panelists,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, Examiner interprets the aforementioned term as panelists with similar data points.

The term “… wherein the other panelists are determined solely from the first category, most preferably solely based on the data of fully compliant and valid panelists of the first category" in claim 3 is an ambiguous term which renders the claim indefinite.  It is unclear how the term "… wherein the other panelists are determined solely from the first category, most preferably solely based on the data of fully compliant and valid panelists of the first category" can determine panelists solely from the first category, but then most preferably solely based on data of fully compliant and valid panelists of the first category. Specifically, how is the preference made to determine the panelist on data of fully compliant and valid panelist? Or does the first category only consists of fully compliant and valid panelists? Or are the panelists determined from only the fully compliant and valid panelists within the first category? For purposes of examination, Examiner interprets the aforementioned term as panelists are determined from the first category by having valid data.

The term “…wherein the data points include panelist profile data points preferably indicative of at least one element…" in claim 4 is an ambiguous term which renders the claim indefinite.  The term "…wherein the data points include panelist profile data points preferably indicative of at least one element…" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to which data points are preferred to be indicated by an element, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, how is the preference made to determine the data points indicative of one element? For purposes of examination, Examiner interprets the aforementioned term as the panelists profile data points merely as being indicative of at least one element.

The term “…wherein data indicative of known characteristics, preferably metered characteristics, and data indicative of probable characteristics obtained by the completion are combined into a common model" in claim 6 is an ambiguous term which renders the claim indefinite.  The term "…wherein data indicative of known characteristics, preferably metered characteristics, and data indicative of probable characteristics obtained by the completion are combined into a common model" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to how characteristics are preferred to be metered, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, Examiner interprets the aforementioned term as wherein the data is indicative of metered characteristics and obtained by the completion of data in a common model.

Claim 7 recites the limitation "…a corresponding number of other panelists considered most similar to the panelist in question.”  There is insufficient antecedent basis for “the panelist in question” in the claim. It is unclear which panelist would be in question and how a panelist is considered to be in question. 

The term “wherein the obtained data is subjected to activity validation for determining panelists the data of which should be utilized, preferably for completion tasks, during a predetermined time period, optionally a reporting time period, wherein the data of panelists considered active during said time period or other past time span is utilized whereas the data of panelists considered passive during the same is omitted" in claim 8 is an ambiguous term which renders the claim indefinite. Also, there are substantial grammatical errors in the claim which make the claim further unclear. Specifically, due to a clear grammatical error, Examiner is unclear whether “determining panelists the data of which should be utilized” is a determination of the panelists or the data of the panelist. Additionally, it is unclear to what is preferred for the completion of tasks. Is it the data or the panelists that are preferred for completion of tasks? Additionally, it is unclear whether the predetermined time period or reporting time period is referenced by “said time period” wherein the data of panelists is considered active. Also, which time period is referenced by “the same” or does “the same” refer to something else? Appropriate correction is required.

The term “wherein to determine panelists the data of which is utilized in a reporting dataset, validity analysis is executed with a number of selected criteria" in claims 9 and 10 is an ambiguous term which renders the claim indefinite. There are grammatical errors in the claims which make the claims further unclear. Specifically, due to grammatical errors, it is unclear whether the panelists or data is being determined or utilized or both. Additionally, there is no conjunction between “reporting dataset” and “validity analysis.” So, it is unclear if the data is utilized in a reporting dataset and/or the validity analysis. Appropriate correction is required. For purposes of examination, Examiner interprets the aforementioned term as determining the panelists utilized by executing a validity analysis.

The term “weighting… characterizing the population researched including at least portion of, preferably all, the panelists of said plurality” in claim 11 is an ambiguous term which renders the claim indefinite. There are grammatical errors in the claims which make the claims further unclear. Specifically, due to grammatical errors, it is unclear whether the population researched includes all of the panelists. Or what is the standard in which all of the plurality of panelists is included in the researched population? Appropriate correction is required.

The term “…determination of a digital deliverable, optionally report, statistics and/or metric, with a predefined scope based on the data obtained and completed” in Claim 12 is an ambiguous term which renders the claim indefinite. There are grammatical errors in the claims which make the claims further unclear. Specifically, due to grammatical errors, it is unclear if optionally a “report, statistics and/or metrics” is considered a digital deliverable. Appropriate correction is required. For purposes of examination, Examiner interprets the aforementioned term as determination of a digital deliverable comprising a report, statistics or metric.

The term “…further comprising at least one element selected from the group consisting of: reporting module configured to establish a digital deliverable based on the ascribed data and characterizing the data preferably through a number of statistics and/or metrics, calibration module configured to weight panelist data according to a predefined weighting scheme, and validation module configured to validate panelist data based on the detected activity of the panelist and/or probability of the data” in Claim 14 is an ambiguous term which renders the claim indefinite. Firstly, Examiner notes that it is unclear to which limitation in Claim 1 may further comprise the “at least one element.” Additionally, it is unclear what preference is used to characterize the data. Lastly, there is insufficient antecedent basis for “the detected activity of the panelist and/or probability of the data” in the claim. Appropriate correction is required.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed method recited in claims 1-12; the claimed electronic arrangement recited in claims 13-14 and the claimed computer program product recited in claim 15 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1-12 and 15. However, claims 13-14 are directed to an electronic arrangement, which lacks the necessary physical components (hardware) to constitute a machine or manufacture under § 101.  Specifically, the claimed arrangement’s modules are capable of being embodied in a computer program per se. Claims 13-14 fail to recite any structure, hardware, or physical component that would render the electronic arrangement as a machine or article of manufacture.  Therefore, in accordance with a broadest reasonable interpretation, the claimed electronic arrangement can be interpreted by one of ordinary skill in the art as being drawn to software modules per se and therefore encompasses non-statutory subject matter.  Therefore, claims 13-14 fail to satisfy Step 1 because they are not directed to one of the eligible categories of subject matter.

In an accordance with Step 2A, Prong One, Claims 1-12 and 15, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

obtaining data having regard to a plurality of panelists, wherein one or more data points associated with each panelist characterize demographic profile, device ownership, device-level behavioral profile and/or occurrences of events or traffic involving one or more electronic devices associated with the panelist, and where there is more and less complete data associated with different panelists in terms of data points,
for a certain panelist of said plurality missing a data point, determining, based on the obtained data, a number of other panelists that originally have corresponding data point assigned and are otherwise similar to the certain panelist in terms of a number of other data points according to a selected criterion, preferably requiring similar data point values, and 
completing the missing data point of the certain panelist, or modeling a virtual panelist having data points assigned similar to the other data points and a further data point, based on data of the corresponding data point of one or more of the determined other panelists.

The above-recited limitations viewed as an abstract idea are methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, the recited claimed limitations set forth an arrangement where panelist data is analyzed to characterize demographic profile, behavior profiles and behavior events in panelist electronic devices which is a measure of user behaviors and interactions for business relation purposes. As an example, in ¶0004-0006 of the Applicant’s Specification, it is described that the claimed invention utilizes user behavior is metered and acquired to analyze the way people access and engage with digital services to support business and technological landscapes.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of a “electronic arrangement preferably comprising a number of at least functionality connected servers” and “a computer program product embodied in a non-transitory carrier medium… executed on a computer”  for receiving/transmitting data (i.e. “obtaining data having regard to a plurality of panelists…;” etc.); and processing data (i.e. “determining, based on the obtained data…;” “completing the missing data point…;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using an electronic arrangement and a computer program product to receive and process data resulting from this kind of organizational and evaluative analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – “electronic arrangement preferably comprising a number of at least functionality connected servers” and “a computer program product embodied in a non-transitory carrier medium… executed on a computer.” The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification, “at least part of the devices of the arrangement 114 may reside in a cloud computing environment and be dynamically allocable therefrom. The terminals 104a, 104b, 104c, 104d, 104e, 104f may refer to mobile terminals 104a, 104b, 104f such as tablets, phablets, smartphones, cell phones, laptop computers 104d or desktop computers 104c, 104e for instance, but are not limited thereto” (See Specification at pg. 12). Also, it is noted that the courts have recognized that “receiving, processing, and storing data;” “performing repetitive calculations” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Therefore, from the interpretation of the
Applicant’s Specification and MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al. (United States Patent Application Publication, 2015/0363822, hereinafter referred to as Rowe).

As per Claim 1, Rowe discloses a method for enhancing data integrity in connection with a digital panel study to be performed by an electronic arrangement preferably comprising one or more servers, wherein the method comprises 

a)	obtaining data having regard to a plurality of panelists, wherein one or more data points associated with each panelist characterize demographic profile, device ownership, device-level behavioral profile and/or occurrences of events or traffic involving one or more electronic devices associated with the panelist, and where there is more and less complete data associated with different panelists in terms of data points (Rowe: Fig. 3C, 4B and ¶0072-0076: In a panel analysis program, data is obtained about the behavior of each member in the population. The checking engine checks the input data of the members and identifies missing data elements for each member (i.e. more and less complete data). See ¶0073 where sub-groups are characterized by a demographic profile.),

b)	for a certain panelist of said plurality missing a data point, determining, based on the obtained data, a number of other panelists that originally have corresponding data point assigned and are otherwise similar to the certain panelist in terms of a number of other data points according to a selected criterion, preferably requiring similar data point values (Rowe: Fig. 3C, 4B and ¶0072-0076: In a panel analysis program, a checking engine checks input data of the members and identifies missing data elements. A number of these members are partitioned into sub-groups according to members that exhibit similar behavior data according to a threshold. ), and 

c)	completing the missing data point of the certain panelist, or modeling a virtual panelist having data points assigned similar to the other data points and a further data point, based on data of the corresponding data point of one or more of the determined other panelists (Rowe: Fig. 3C, 4B and ¶0072-0076: In a panel analysis program, a checking engine checks input data of the members and identifies missing data elements for each member. The data processing engine may apply data imputation models to account for missing data identified by the engine.).

Claims 13 and 15 recite limitations already addressed by the rejections of Claim 1; therefore, the same rejection applies. Additionally, Rowe discloses an electronic arrangement, preferably comprising a number of at least functionally connected servers and computer program product embodied in a non-transitory carrier medium comprising code means adapted, when executed on a computer (See ¶0021 for a system with connected servers. See also ¶0089-0091 for a computer program executed on a computer storage medium.).

As per Claim 2, Rowe discloses the method of claim 1, comprising classifying the obtained data into at least two categories, wherein the first category is associated with a more controlled group of panelists with more complete data and the second category is associated with a less controlled group of panelists with less complete or otherwise uncompliant data (Rowe: Fig. 3C, 4B and ¶0072-0076: In a panel analysis program, a checking engine checks input data of the members and identifies missing data elements for each member. The data processing engine may apply data imputation models to account for missing data identified by the engine. The members with the missing data are partitioned into an exposed sub group that is compared in the model to a control sub-group to statistically identifying the similarity in data.).

As per Claim 3, Rowe discloses the method of claim 1, comprising classifying the obtained data into at least two categories, wherein the first category is associated with a more controlled group of panelists with more complete data and the second category is associated with a less controlled group of panelists with less complete or otherwise uncompliant data, wherein the other panelists are determined solely from the first category, most preferably solely based on the data of fully compliant and valid panelists of the first category  (Rowe: Fig. 3C, 4B and ¶0018, 0072-0076: In a panel analysis program, a checking engine checks input data of the members and identifies missing data elements for each member. The data processing engine may apply data imputation models to account for missing data identified by the engine. The members with the missing data are partitioned into an exposed sub group that is compared in the model to a control sub-group to statistically identifying the similarity in data. See ¶0018 that indicates the control subgroup consist of valid data which aids in enabling a valid statistical comparison between the exposed and control subgroups.).

As per Claim 4, Rowe discloses the method of claim 1, wherein the data points include panelist profile data points preferably indicative of at least one element selected from the group consisting of: demographic profile, device inventory profile, qualitative profile, and behavioral profile of the concerned panelist (Rowe: Fig. 3C, 4B and ¶0072-0076: In a panel analysis program, data is obtained about the behavior of each member in the population. See ¶0073 where sub-groups are characterized by a demographic profile.).

As per Claim 5, Rowe discloses the method of claim 1, wherein the data points include data points indicative of traffic or events involving one or more electronic devices associated with a panelist (Rowe: ¶0026-0027 and 0078: Electronic media devices associated with a panelists receive advertisement events and/or television programs, radio programs, and other media events which are metered to collect data points.).

As per Claim 6, Rowe discloses the method of claim 1, wherein having regard to a panelist under scrutiny a composite model is established, wherein data indicative of known characteristics, preferably metered characteristics, and data indicative of probable characteristics obtained by the completion are combined into a common model (Rowe: ¶0027 and ¶0073-0078: A meter coupled to a panelist’s media device electronically records media exposure. An imputation model is established to account for missing data points to complete the recorded data. The completed data is augmented by the recorded data of media exposure in a model to analyze the behavioral characteristics of media exposure.).

As per Claim 7, Rowe discloses the method of claim 1, wherein a number of virtual panelists are established based on the existing data of a panelist under scrutiny and data representing the originally missing data point of a corresponding number of other panelists considered most similar to the panelist in question (Rowe: Fig. 3C, 4B and ¶0072-0076: In a panel analysis program, a checking engine checks input data of the members and identifies missing data elements. A number of these members are partitioned into sub-groups according to members that exhibit similar behavior data according to a threshold.).

As per Claim 8, Rowe discloses the method of claim 1, wherein the obtained data is subjected to activity validation for determining panelists the data of which should be utilized, preferably for completion tasks, during a predetermined time period, optionally a reporting time period, wherein the data of panelists considered active during said time period or other past time span is utilized whereas the data of panelists considered passive during the same is omitted (Rowe: ¶0018, 0027, 0076 and 0081-0083: The system has a predefined scope (in terms of a predefined time period) for statistically analyzing panelist data obtained from metered panelist media devices. This statistical analysis delivers statistics. See ¶0076 where data imputation models complete missing data to analyze the panelist. See also ¶0018 where the use of a control sub-group have monitored or detected activity to all a validation in a statistical comparison in panelists.).

As per Claim 9, Rowe discloses the method of claim 1, wherein to determine panelists the data of which is utilized in a reporting dataset, validity analysis is executed with a number of selected criteria (Rowe: ¶0018-0019 and 0076-0077 See also ¶0018-0019 where the use of a control sub-group have monitored or detected activity to all a validation in a statistical comparison in panelists based on the presences of specific product class data. See ¶0077 where the data output engine reports the results of the statistical comparison.).

As per Claim 10, Rowe discloses the method of claim 1, wherein to determine panelists the data of which is utilized in a reportinq dataset, validity analysis is executed with a number of selected criteria, and wherein the criteria may be based on at least one element selected from the group consisting of: probability of data validity, presence of completed data in a data point considered critical, and presence of at least one completed data point with probability below or above a predefined threshold (Rowe: ¶0018-0019 and 0076-0077 See also ¶0018-0019 where the use of a control sub-group have monitored or detected activity to all a validation in a statistical comparison in panelists based on the presences of specific product class data. See ¶0077 where the data output engine reports the results of the statistical comparison.).

As per Claim 12, Rowe discloses the method of claim 1, comprising determination of a digital deliverable, optionally report, statistics and/or metrics, with a predefined scope based on the data obtained and completed (Rowe: ¶0027, 0076-0077 and 0081-0083: The system has a predefined scope (in terms of time period and product of interest) for statistically analyzing panelist data received from metered panelist media devices. See ¶0077 where this statistical analysis delivers statistics. See ¶0076 where data imputation models complete missing data to analyze the panelist.).

As per Claim 14, Rowe discloses the arrangement of claim 13, further comprising at least one element selected from the group consisting of: reporting module configured to establish a digital deliverable based on the ascribed data and characterizing the data preferably through a number of statistics and/or metrics, calibration module configured to weight panelist data according to a predefined weighting scheme, and validation module configured to validate panelist data based on the detected activity of the panelist and/or probability of the data (Rowe: ¶0018, 0027, 0076 and 0081-0083: The system has a predefined scope (in terms of time period and product of interest) for statistically analyzing panelist data received from metered panelist media devices. This statistical analysis delivers statistics. See ¶0076 where data imputation models complete missing data to analyze the panelist. See also ¶0018 where the use of a control sub-group have monitored or detected activity to all a validation in a statistical comparison in panelists.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (United States Patent Application Publication, 2015/0363822, hereinafter referred to as Rowe) in view of Oliver et al. (United States Patent Application Publication, 2016/0086208, hereinafter referred to as Oliver).

As per Claim 11, Rowe discloses the method of claims 1, 

Rowe does not explicitly disclose, however Oliver discloses comprising weighting or calibration of panelist data, optionally based on a preliminary study characterizing the population researched including at least portion of, preferably all, the panelists of said plurality (Oliver: ¶00030: Assigning weights to a plurality of panelists based on first estimated characteristics, selecting a subset of the panelists based on the weights, re-weighting the selected panelists based on second estimated characteristics, and generating a virtual panel including the selected panelists as virtual panelists, wherein data collected from the selected panelists for the virtual panel are to be assigned weights based on the re-weighting. Examiner notes that the weighting scheme calibrates the panelist data.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Rowe with Oliver’s weighting scheme for generating a virtual panel because the references are analogous/compatible, since each is directed toward features of statistically analyzing virtual panelists, and because incorporating with Oliver’s weighting scheme for generating a virtual panel in Rowe would have served Rowe’s pursuit of identifying panel sub-groups of similar characteristics (See Rowe, ¶0073); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lindberg (US 2013/0204999): Processor-based techniques for analyzing panels of processing devices equipped with media/data monitoring software, wherein certain characteristics of each of the analyzed processing devices are used to create and manage sub-panels.

Wright et al. (US 9,942,584): This disclosure relates generally to audience measurement and, more particularly, to methods and systems to meter media content presented on a wireless communication device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE ROBINSON whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE. ROBINSON
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683